Citation Nr: 1609330	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, with degenerative joint disease and deformity evaluated as 10 percent disabling prior to July 28, 2015 and 20 percent from then onward.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend M.S. 


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied ratings in excess of 10 and 20 percent for the Veteran's service-connected low back disability.  

The Board notes that in a July 2015 rating decision, the RO partially granted the Veteran's claim for an increased evaluation for his low back disability; a 20 percent evaluation was assigned, effective from July 28, 2015.  With respect to the Veteran's low back claim, as this increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran expressed disagreement with these determinations, among others, in a timely fashion, and the current appeal ensued.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2015 and that the transcript is of record.

In July 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268(1998).

The Board notes that the Veteran was granted service connection for his left knee and right ankle disability in a July 2015 rating decision.  Therefore, these issues are no longer on appeal and will be addressed no further.  


FINDINGS OF FACT

1.  Prior to October 29, 2013 the Veteran's low back disability is manifested by limitation of motion and pain.  The evidence does not show that the forward flexion of the Veteran's lumbar spine has been functionally limited to 60 degrees or less, functionally limited to a combined range of motion of less than 120 degrees, that ankylosis has been present, or that there was muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

2.  From October 29, 2013 onward the Veteran's low back disability is manifested by limitation of motion and complaints of pain.  The evidence shows that the forward flexion of the Veteran's lumbar spine has been functionally limited to less than 60 degrees but greater than 30 degrees, but has not been manifested by ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  Prior to October 29, 2013 the criteria for a rating in excess of 10 percent for a low back disability were not met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2015).

2.  From October 29, 2013 onward, the criteria for a 20 percent rating only for a low back disability have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in May 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was afforded VA examinations in January 2007, September 2009, October 2013, and July 2015 to address his service-connected low back disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

The Veteran filed a claim for an increase in his 10 percent evaluation for a low back disability in May 2006.  In a March 2007 rating decision, the RO denied the Veteran his increase and the Veteran perfected an appeal as to this issue.  In July 2015 the RO increased the Veteran's rating to 20 percent with an effective date of July 28, 2015.  Because such a rating does not represent the maximum benefits available, the Veteran's appeal remains before the Board.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran is currently in receipt of a 10 and 20 percent evaluation for his low back disability under Diagnostic Code 5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Here, IVDS was noted at the Veteran's July 2015 VA examination; however, there is no evidence that the Veteran has been prescribed bed rest for his IVDS or reported incapacitating episodes.  There has been no argument to the contrary.  The Board further notes that at various VA treatment sessions the Veteran reported blacking out as a result of his back pain; however, again, there was no indication of any prescribed bed rest as a result of these black outs.  

While the Veteran's back condition indisputably causes some impairment, the criteria for a rating in excess of 10 percent prior to October 29, 2013 and 20 percent thereafter based on incapacitating episodes of intervertebral disc syndrome have simply not been met.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that the Veteran's disability entitled him to a rating of 20 percent from October 29, 2013, but no higher, and not in excess of 10 percent prior to October 29, 2013.  

The Board notes that the Veteran has been afforded continuing treatment for his chronic low back pain at the Huntington, VAMC.  

The Veteran was afforded a VA examination in January 2007 for his low back disability.  At that examination, the Veteran reported that he was diagnosed with degenerative disc disease.  The Veteran reported taking Aleve and Motrin for his back pain.  He further reported that his back pain occurred intermittently, and that his response to treatment was fair.  He noted that he had not had any hospitalizations due to his back, but that he had a history of fatigue, decreased motion, stiffness, weakness, spasms and sharp and stabbing pain.  He noted that the severity of the pain was moderate, occurring 1-2 days in durations and several times a year.  Although the did not note radiation of such pain, he reported flare-ups of the spinal condition every 3 to four months.  He noted that he was unable to do anything until the pain improved, and that he used a cane as an assistive device.  Upon examination, the examiner did not make note of any objective abnormalities of the lumbar spine.  With regard to the Veteran's posture, his pelvis was tilted left but his head position was normal; the Veteran did not have symmetry upon appearance, as he had one left leg that was shorter with scoliosis.  Ankylosis was not found.  The Veteran's range of motion measurements were as follows: his flexion ended at 90 degrees, with no objective evidence of pain occurring.  His extension ended at 25 degrees, with no objective evidence of pain.  His right lateral flexion was to 40 degrees and his left was to 30 degrees.  His combined range of motion was 185 degrees.  The examiner noted that there was no additional limitation of motion after repetitive use by fatigue, weakness, lack of endurance of incoordination.  The examiner diagnosed the Veteran with spondylolisthesis of the lumbar spine with degenerative changes, manifesting in low back pain.  He found that the Veteran, who was employed at the time as a mail carrier, would have problems with lifting and carrying, low stamina, fatigue and pain as a result of his low back disability. 

At a September 2009 VA examination, the Veteran reported experiencing continued back pain as a result of his low back disability.  He noted that he continued to take Aleve and Motrin for relief, but noted that his pain had gotten progressively worse since its initial onset.  He did not report doing any current physical therapy, but reported a history of fatigue, stiffness, weakness and pain in his low back.  He specified that the pain was mild in severity with a duration of approximately minutes until he changed position.  He did report flare-ups, occurring approximately four times a year, 2 to 3 days each.  He did not note any precipitating causes and noted that alleviating factors included rest, Aleve and time.  He did not describe any incapacitating episodes, but reported needing to use a cane as an assistive device and only being able to walk approximately 1/4 of a mile.  Upon examination, the examiner found that the Veteran had a pelvis tilted to the left, with a normal head position but a twisted scoliosis of the lower lumbar area.  His gait was reported as being abnormal.  Ankylosis was not noted.  The Veteran's range of motion measurements were as follows: his flexion ended at 75 degrees, with extension ending at 25 degrees and left and right lateral rotation ending at 25 degrees.  His combined range of motion was 150 degrees.  Moreover, the pain did not cause additional limitation in range of motion.  The examiner diagnosed the Veteran with arthritis changes and scoliosis and observed that he was employed by the Postal Service.  He further found that as a result of his disability he would be impaired in lifting and carrying, as well as have a lack of stamina, weakness or fatigue and decreased strength. 

The Board notes that in a February 2016 appellate brief, the Veteran's representative asserted that he was entitled to a higher rating as his 2009 VA examination did not "quantify" his symptomatology.  However, as discussed above, the Veteran's specific range of motions measurements were provided in this September 2009 examination and further provided in the two examinations after that, as described below.  Therefore, while the Board acknowledges the representative's argument, it finds that the Veteran's symptoms were in fact, adequately quantified at his September 2009 examination and subsequently thereafter.

In October 2013 the Veteran was afforded another VA examination to assess the severity of his low back disability.  At that examination the Veteran reported that he had continuous sharp pain in his low back and that the pain was aggravated by walking and relieved by leaning over something.  He reported flare-ups two or three times a year, occurring two to three days each.  Upon examination, the examiner found that the Veteran had an antalgic gait and used a wheelchair as an assistive device.  No IVDS of the lumbar spine was noted, and the Veteran was not noted to have any neurologic abnormalities or findings related to the lumbar spine.  The Veteran's range of motion measurements were as follows: his forward flexion ended at 45 degrees, his extension ended at 15 degrees and his right and left lateral flexion ended at 15 degrees.  The Veteran did not have any noted additional limitation in the range of motion of the lumbar spine following repetitive use testing, but did experience some functional impairment after repetitive use.  This impairment included less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing.  Ankylosis was not noted.  The Veteran did not experience tenderness of the back to palpation.  The examiner diagnosed the Veteran with mild curvature of the spine as well as degenerative changes, and noted that the Veteran was limited in his work and to activities that avoided lifting, pushing, pulling, reaching or carrying/handling heavy objects.  

In July 2015 the Veteran was afforded another VA examination for his low back disability.  At that examination the Veteran noted that he had chronic back pain and could not sit or lift anything heavy.  The Veteran reported using a wheelchair, cane and walker as assistive devices.  Guarding or muscle spasm of the back was not found.  The Board notes that, on physical examination the examiner found IVDS of the lumbar spine, and estimated that the Veteran had experienced incapacitating episodes lasting less than a week over the prior 12 months.  The Veteran reported experiencing radiculopathy of the right lower extremity.  The Veteran's range of motion measurements were as follows: his flexion ended at 45 degrees with evidence of painful motion at 45 degrees; extension ended at 0 degrees with painful motion at 0 degrees and right and left lateral flexion ended at 10 degrees.  The examiner noted that the Veteran experienced functional impairment after repetitive motion, but did not experience additional limitation in range of motion of the lumbar spine.  He experienced less movement than normal and pain on movement, in particular, as well as tenderness and pain to palpation for joints of the lumbar spine.  Ankylosis was not noted.

The Board notes that the Veteran submitted multiple lay statements from his friends and relatives regarding his low back pain and his decreased ability to work and function as a result of such pain.  Specifically in August 2006 the Veteran submitted numerous lay statements regarding his back problems, and in October 2015 submitted a statement describing how his back hurts constantly.  The Veteran also reported at his April 2015 VA examination and in statements that when his back pains, he falls frequently as a result of such.  He further testified that his back pain was a stabbing pain and that he had to keep moving in order to alleviate it.  

Given the evidence of record, the Board finds that a disability rating of 20 percent is warranted for the period from October 29, 2013 onward, only.  Prior to October 29, 2013 the Veteran is not warranted a rating in excess of 10 percent for his low back disability.  

In this regard, the competent and probative evidence does not demonstrate that there was forward flexion of the lumbar spine less than 60 degrees, or the combined range of motion less than 120 degrees, or the combined muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour prior to October 29, 2013.  

The Board notes that the Veteran was diagnosed with scoliosis of the spine in a September 2009 VA examination; however, it further finds that the examiner specifically stated that the Veteran's muscle spasm, localized tenderness or guarding was not severe enough to be considered responsible for his abnormal gait or abnormal spinal contour.  Therefore, the Veteran's diagnosis of scoliosis in September 2009 is not sufficient to warrant a higher rating of 20 percent during this period.  

From October 29, 2013 onward the Board finds that the Veteran's forward flexion was at no time limited to 30 degrees or less, and there was no favorable ankylosis of the entire lumbar spine noted.  Specifically, at the Veteran's October 2013 and July 2015 examinations the Veteran's forward flexion went to 45 degrees.  The VA examiners also consistently noted the absence of ankylosis.

Therefore, the Board finds lumbar range of motion at no time warranted an increased evaluation in excess of 10 percent prior to October 29, 2013 and in excess of 20 percent thereafter.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his pain, less movement than normal, fatigability and interference with sitting, standing and weight bearing.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  In addition, there is no additional uncompensated limitation of lumbar motion that can provide any basis for an increased rating based on pain on functional use.  Id.  

The Board acknowledges that the Veteran's back has consistently caused him pain.  However, the Court of Appeals for Veterans Claims (Court) has held that even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran was shown to be able to maintain range of motion even after repetitive motion testing and in spite of pain.  For example, at the January 2007 VA examination, the Veteran demonstrated full forward flexion with no additional loss on repetitive motion.  At the 2009 VA examination, the Veteran's forward flexion was limited to 75 degrees with pain, but repetitive motion did not cause any additional range of motion.  At the October 2013 VA examination, repetitive motion was limited to 45 degrees by pain, but repetitive motion again did not cause any additional limitation of motion.  At the most recent VA examination, the Veteran's back pain prevented him from conducting repetitive motion.  However, there was no indication that the Veteran's forward flexion was functionally limited to beyond the 45 degrees he demonstrated on testing.  Thus, as described, the Veteran's forward flexion was not shown to have been functionally limited to 60 degrees or less prior to October 29, 2013, or to 30 degrees or less from then onward.  

The Board also takes note that the Veteran's subjective complaints of pain radiating down his extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The Veteran has previously been granted service connection and assigned a separate disability rating for his right lower extremity radiculopathy associated with his low back disability.  The Veteran was provided with appellate rights in conjunction with those rating decisions, but he did not voice any objection to the assigned ratings or any desire to appeal the assigned disability ratings for the disabilities.  Although the Board is sympathetic to the Veteran's assertions of increased numbness and pain in his lower extremities, if he disagrees with the evaluations assigned in the above rating decisions, the Veteran should file a claim seeking an increase in rating for his neurological manifestations as well as his bowel and bladder impairments.

The Board has also considered the Veteran's statements that his disability is worse than the 10 and 20 percent rating he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of multiple statements of his own and his friends and family, the Veteran has reported chronic low back pain which causes him difficulty in sitting, standing and walking in addition to other leisure activities such as hunting and fishing.  The Board further notes that the Veteran is required to self-medicate and rest frequently as a result of the pain.  Moreover, the Board acknowledges that the Veteran has had to be taken care of by his wife, as there are times he is unable to care for himself due to his back pain.  The Board does observe that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 10 and 20 percent ratings in effect during the appeal period.  Of note, the Veteran's complaints have been considered any weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.

Thus, as described above, the Veteran's claim is partially granted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5242, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain and limitation of motion.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 10 and 20 percent ratings under Diagnostic Code 5242 were granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Veteran's symptoms such as radiating pain, difficulty with movement and fatigability have also been specifically considered by the schedular rating criteria.

The Board does acknowledge the Veteran's reports of falling as a result of his back disability, specifically in his statements and lay statements he submitted in August 2006.  Although falling as a result of a back or spine disability is not specifically detailed in the diagnostic criteria, the Board finds that the medical evidence of record is absent any finding that the Veteran's back disability is what causes his falling.  Further, the Board notes that even though the lay evidence does suggest that the Veteran's back pain and giving out is what cause his falling, this pain and weakness of the back is already considered under the rating criteria and under the criteria of Deluca and is considered as reason for the Veteran's staged increase above.  Therefore, this symptom does not entitle the Veteran to an extraschedular rating for his low back.  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine related symptoms within the parameters of the schedular rating that is assigned. 

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's knee related symptoms within the parameters of the schedular rating that is assigned. 

The Board acknowledges the fact that the Veteran has used assistive devices such as a cane in conjunction with his back disability.  However, the use of these assistive devices does not render the Veteran's service connected back disability unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is not unexpected when a person experiences significant back pain.  That is, it is not a unique or unusual result of lower extremity disabilities.  Second, the use of an assistive device or cane is not a "symptom" of the Veteran's disability; rather, it is the result of knee symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a cane because of pain in his back, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  The same is true with limitations as to walking, sitting, or standing.  The Veteran has difficulty walking because of an increase in pain.  Here, there are higher schedular ratings that take into account increased pain. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lumbar spine disability with pain and limitation of motion, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has submitted evidence of medical disability, he has not submitted evidence that his lumbar spine disability alone has prevented him from obtaining or maintaining substantially gainful employment.  There is no question that the Veteran's back disability impacts his ability to work.  If it did not, there would be no basis for a compensable rating to be assigned.  To this end, a VA examiner noted in July 2015 that the Veteran's back disability affects his work in that he has chronic back pain and cannot lift and sit for prolonged periods of time.  However, it has not been suggested that the Veteran cannot work at all as a result of his back.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected low back disability. 





ORDER

An evaluation for spondylolisthesis, with degenerative joint disease and deformity in excess of 10 percent prior to October 29, 2013 is denied.

An evaluation for spondylolisthesis, with degenerative joint disease and deformity of 20 percent disabling, but no higher, is granted subject to governing rules and regulations from October 29, 2013 onward.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


